Citation Nr: 1631483	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  07-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis.

2.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho made in October 2008 and June 2014.

The issue of entitlement to a disability rating in excess of 10 percent for GERD was previously before the Board in October 2010, October 2013, and the Board denied the claim in August 2015.  In April 2016, the Court of Appeals for Veterans Claims (Court) remanded the issue back to the Board.

The issue of entitlement to a disability rating in excess of 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's allergic rhinitis did not manifest greater than 50 percent blockage of both nasal passages; complete obstruction of either nasal passage; or polyps during the period on appeal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.97, Diagnostic Code 6522 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran did, however, participate in a hearing before the RO on September 2007, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.
Allergic Rhinitis

The Veteran first filed for service connection for allergic rhinitis in November 2005, and, in February 2006, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation from service; November 1, 2005.  The Veteran filed an increased rating claim in January 2014, and, in June 2014, the RO denied his claim.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for allergic rhinitis are assigned pursuant to Diagnostic Code 6522.  A disability rating of 10 percent is assigned when the disability manifests without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A disability rating of 30 percent is assigned when the disability manifests with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Treatment records prior to January 2014 indicate that the Veteran underwent a polyp removal in May 2012, and that he was admitted to urgent care in December 2013 due to an incapacitating episode of sinusitis.  

The Veteran underwent a computed tomography (CT) in January 2014.  The CT report noted significant sinus disease, but did not indicate either nasal polyps or a greater than 50 percent blockage of the nasal passage.
The Veteran underwent another CT in April 2014.  The CT report noted marked paranasal sinus disease, but it did not indicate a blockage of the Veteran's nasal passages or polyps.

The Veteran underwent a VA examination in April 2014.  The Veteran reported that he felt that his sinuses were plugged up, and that he had trouble breathing at night; except through his mouth.  The Veteran also indicated that he had lost some of his ability to taste and smell, and that his allergies were still present.  The examiner determined that: there was not greater than 50 percent obstruction of both nasal passages due to rhinitis; there was not complete obstruction of either the left or right nasal passage due to rhinitis; and there were no polyps.

In his November 2014 notice of disagreement (NOD) the Veteran described his rhinitis symptoms.  The Veteran reported that he did not have a sense of smell or taste most of the time, and that he had trouble sleeping and breathing.  The Veteran repeated his reports in his April 2016 VA Form 9.  The Veteran also indicated that he was informed at the time of his surgery May 2012 polyp removal that he would have to a similar surgery again in another five years (approximately May 2017).

The Board fully understands the Veteran's contentions, but based on a review concludes that he is simply not entitled to a compensable disability rating for allergic rhinitis during the period on appeal.  A review of the evidence indicates that the Veteran manifested nasal polyps in May 2012, and that the symptomology fully resolved as a result of the surgery.  The Board notes that the manifestation of polyps is grounds for a disability rating of 30 percent.  Nevertheless, the Veteran filed for an increased rating in January 2014, and the Board only has jurisdiction to review evidence as early as one year prior to the date of the increased rating claim (January 2013).  Therefore regrettably, the presence of polyps in May 2012 does not provide an adequate basis for an increased rating during the period on appeal.  

The Board also recognizes the possibility that polyps could manifest again in the future.  The mere possibility, however, of the return of symptoms does not provide an adequate basis for an increased rating.  In the event that polyps do return, the Veteran is encouraged to pursue another increased rating claim at that time; or within one year of discovering the new symptoms.

The Board also recognizes that the Veteran has experienced an incapacitating episode due to sinusitis in December 2013.  The Board notes that, for VA purposes, the symptomology of sinusitis is distinct enough from rhinitis that it has been assigned separate schedular rating criteria; see 38 C.F.R. § 4.97, General Rating Formula for Sinusitis; and the Veteran has not been service connected for sinusitis.  Therefore, the Board does not have jurisdiction over it, and symptoms related to it, including the Veteran's incapacitating episode in December 2013, are not adequate grounds for an increased rating.

Currently, the weight of the evidence indicates that the Veteran has not manifested symptoms sufficient to warrant a compensable rating for rhinitis.  The Veteran underwent a VA examination in April 2014 that indicated that: neither of the Veteran's nasal passages were completely blocked; his nasal passages were not both greater than 50 percent blocked; and that polyps were not present.  The Board finds the conclusions of the April 2014 examination persuasive and affords them great weight, because it is based on sufficient facts and data as applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Veteran's treatment records - although indicating a number of sinus problems - do not indicate the presence of polyps, complete nasal blockage, or more than 50 percent blockage of both nasal passages during the period on appeal.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran manifested symptoms during the period on appeal that entitle him to a compensable rating for rhinitis.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement a compensable schedular rating for allergic rhinitis is denied.

The Board also recognizes that the Veteran has alleged that he should have been assigned an initial disability rating of 30 percent.  The Veteran's initial disability rating was decided in a final decision by the Board in October 2010.  To the extent that the Veteran wishes to challenge the October 2010 Board decision, he must file a motion to revise a previous Board decision based on clear and unmistakable error (CUE)  pursuant to 38 C.F.R. § 20.1404.  The motion must be in writing and signed by the Veteran or his representative and include: the name of the Veteran; name of the moving party if not the Veteran; the file number; the date of the Board decision the motion relates to; as well as specific allegations of error.  The Veteran must allege with specificity the alleged error.  Such motions should be filed at the following address: Director, Management and Administration (O1E), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's allergic rhinitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported the following symptoms: trouble breathing through his nose, trouble sleeping due to his trouble breathing through his nose, loss of taste and smell, and polyps.  Polyps are explicitly noted in the schedular rating criteria for allergic rhinitis.  Trouble breathing through the nose is not, but nasal blockages are.  Nasal blockages can cause trouble breathing through the nose, and, therefore, the Board finds that it is implicitly contemplated by the schedular rating criteria.  Finally, loss of taste and smell are separate disabilities explicitly contemplated by the schedular rating criteria.  

Moreover, even were it determined that the Veteran's complained of symptoms, were they even to be linked to his service connected allergic rhinitis, were not contemplated by the schedular rating criteria, referral for extraschedular consideration would still not be warranted, as there is nothing unique or unusual about the Veteran's complaints and they have not been shown to be productive of symptoms that are consistent with the extraschedular ratings.  For example, the Veteran has not been shown to be regularly hospitalized on account of his allergic rhinitis, and it has not been alleged to have caused marked interference with his employment.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, he is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.



TDIU

The Board has also considered whether the issue of  total disability due to individual unemployability (TDIU) has been raised by the record.  See Rice.  The Board finds that the issue has not been raised by the record for the following reasons.  An October 2008 VA examination noted that the Veteran was employed as a water treatment manager.  A December 2010 VA examination also indicated that the Veteran was employed as a water treatment manager.  Additionally a November 2013 VA examination indicated that the Veteran's GERD did not impact his ability to work, and the April 2014 VA examination indicated that the Veteran's rhinitis did not impact his ability to work.  Finally, the Veteran has not alleged that he is unemployed or unable to work.

ORDER

A compensable disability rating for allergic rhinitis is denied.


REMAND

GERD

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for GERD.  The Veteran underwent a VA examination in November 2013 in which the examiner evaluated the severity of the Veteran's GERD symptoms in light of the ameliorating effects of prescription medication.  Based on this examination, the Board denied the Veteran's claim for an increased rating in August 2015.  The Veteran appealed to the Court of Appeals for Veteran's Claims (Court).  In April 2016, VA and the Veteran filed a joint motion for remand (JMR) indicating that the Board's decision was legally insufficient, because it denied the Veteran an increased disability rating in light of the ameliorating effects of prescription medication.  After reviewing the November 2013 VA examination the Board finds that it cannot set forth a statement of reasons or bases for its findings and conclusions based on the record before it, and this matter must be remanded in order to evaluate the severity of the Veteran's GERD symptoms without absent the ameliorating effects of prescription medication.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the severity of his GERD symptoms.  The examiner should attempt to report, to the extent feasible, the symptomatology the Veteran would experience should he decline to take the medication he has been prescribed for his GERD.  A complete rationale should be provided for any opinion expressed.

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


